Mr. Justice Pam delivered the opinion of the court. 4. Instructions, § 135*—token right to instruction on plaintiff’s evidence waived. A defendant who has rested without offering evidence in defense submits to the jury, as to it, all the evidence in the case where, at the close of all the evidence, it requests a peremptory instruction in its favor as well as instructions on the facts and on the law in the case, without confining such requests to plaintiff’s evidence, for which reason if the jury find a verdict of guilty, such defendant will be precluded from asserting that the jury were not warranted in considering, as to it, all the evidence in the case. 5. Railroads, § 770*—when instructions conform to issues. In an action to recover for injuries sustained by the alleged negligent operation of a train, instructions requested by plaintiff examined and held to submit to the jury the question of the ownership, management and operation of the train by a particular defendant. 6. Railroads, § 733*—sufficiency of evidence as to negligent operation. In an action to recover for injuries sustained by the alleged negligent operation of a railroad train, where the action was against two defendants, one of whom made no denial of the ownership and control of the agencies involved, a verdict of not guilty against one defendant which offers no evidence in defense will be sustained by the evidence where the jury are warranted in considering, as against such defendant, the evidence offered in defense by its codefendant, if a similar verdict as to such codefendant, found on such evidence, would be sustained thereby. 7. Railroads, § 770*—when instruction as to warning signal by locomotive applicable to evidence. In an action to recover for injuries sustained through the alleged negligent operation of a railroad train, held that an instruction as to the effect of sounding the locomotive’s bell or blowing its whistle was based on sufficient evidence in the record, where such record showed that such bell was sounded by an electric ringer from the time the train reached the city limits until it came to a stop after the accident. 8. Railroads, §766*—when instruction on doctrine of last clear chance properly refused as misleading. In an action to recover for injuries sustained by the alleged negligent operation of a railroad train, a requested instruction presenting the doctrine of “last clear chance” held properly refused, where the instruction was involved and misleading and did not correctly present such doctrine to the jury. 9. Instructions, § 46*—necessity that instruction not invade province of jury. An instruction which clearly invades the province of the jury is properly refused. 10. Trial, § 155*—province of fury to consider conflicting testimony. An issue presented by conflicting testimony is a question of fact for the jury. 11. Appeal and error, § 1410*—when verdict will not be disturbed as against weight of evidence. Where the evidence is conflicting, the verdict of a jury will not be disturbed on review unless clearly and manifestly against the weight of the evidence. 12. Railroads, § 733*—sufficiency of evidence as to negligent operation. In an action to recover for injuries sustained by the alleged negligent operation of a railroad train, judgment for defendants held sustained by the evidence. 13. Damages, § 183*—when evidence as to having family inadmissible. In an action to recover for injuries sustained by the alleged negligent operation of a railroad train, evidence that before the injury plaintiff was married and had children, held properly excluded. 14. Judgment, § 199*—when error as to one party as affecting other party immaterial. In an action against codefendants, the question as to the vitiation of the judgment as to both defendants by its invalidity as to one, held immaterial in view of the decision of the court on other questions presented by the record.